Citation Nr: 0108412	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  95-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision which denied the veteran's claim of entitlement to 
service connection for a left foot disorder.  Following 
appellate review in November 1998, the Board remanded the 
issue to the RO for further development of the evidence.  In 
March 2000, the RO continued the denial of service connection 
for a left foot disorder.  The case has been returned to the 
Board for further appellate adjudication.

The Board noted in the previous remand that the RO had 
initially denied the veteran's claim for service connection 
for a crush injury of the left foot in July 1981.  However, 
the Board concluded (as did apparently, the RO), that in 
light of the unique circumstances of the case, a de novo 
consideration was warranted.


FINDING OF FACT

The veteran's current degenerative plantar heel spurs and 
degenerative osteophytes of the midtarsal region of the left 
foot are not medically shown to be the result of any incident 
of the veteran's active military service, to include 
lacerations the left foot during an in-service accident.


CONCLUSION OF LAW

The criteria for service connection for a left foot disorder 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the service medical records reveals that on pre-
induction examination, the veteran was noted to have an 
exostosis on the dorsum of the left foot which was not 
considered disabling.  The veteran was placed on L-2 profile.  
On report of medical history, prior to discharge examination, 
the veteran noted that he had foot trouble and that he had 
lacerated his left foot in a jeep accident in Vietnam.  The 
discharge examination was negative for any findings, 
diagnoses, or treatment of a foot disorder.

In a June 1981statement, the veteran reported that he not 
sought treatment for his left foot condition from private 
physicians and that the only treatment he ever received was 
at the VA Hospital in Memphis, Tennessee.  

VA outpatient treatment records dated from September 1992 to 
September 1993 from the Boston VA Medical Center (VAMC) are 
associated with the claims folder. 
In a September 1992 treatment record, the veteran complained 
of soreness and numbness of his left foot arch and instep.  
It was noted that his past medical history was significant 
for a crush injury to his left foot while in Vietnam.  On 
examination, the left foot arch was sore and tender with no 
heat evident.  Sensation to point pressure was significantly 
less than same areas on the right foot.  In a June 1993 
treatment record, it was noted that the veteran had calcaneal 
spurs of the left foot.  In a September 1993 treatment 
record, the assessment was question of osteoarthritis of the 
left foot.

In a September 1994 rating decision, the RO denied service 
connection for a left foot disorder.  The veteran filed a 
timely appeal.

Following initial appellate review, in November 1998, the 
Board remanded the issue of entitlement to service connection 
for a left foot disorder to the RO for further development of 
the evidence.  In particular, the Board noted that in the 
veteran's Substantive Appeal, dated in March 1995, he stated 
that he had reported for a VA examination in April 1994 in 
conjunction with his claim.  The RO had previously noted that 
the veteran failed to report for the examination.  Thus, the 
RO was requested to obtain the examination and associate it 
with the claims folder.  Furthermore, the Board noted that 
treatment records from the VA hospital in Memphis, Tennessee, 
had not been associated with the claims folder and that such 
records needed to be obtained. 

A request for all medical treatment records was sent by the 
RO to the VAMC in Memphis, Tennessee, in April 1999.  

A second request for all medical treatment records was sent 
by the RO to the VAMC in Memphis, Tennessee in August 1999.  
This request included specific treatment during 1994.

A response received from the VAMC in Memphis, Tennessee, in 
August 1999 revealed that that facility had no medical 
records pertaining to the veteran.   

A record of medical treatment was received by Dr. Nimmagarda 
in January 1999.  Dr. Nimmagarda stated that the veteran had 
a left foot shrapnel injury in Vietnam with subsequent 
degenerative arthritis.  He noted that the veteran walked 
with a 
cane and that he uses an orthopedic/prosthetic device on the 
left foot.  Foot films revealed a deformity of the medial 
cuneiform, adjacent portion of navicular, and plantar 
calcaneal spurs of both feet.  He concluded that the veteran 
had some level of disability secondary to foot injury.  

Statements of support were received from the veteran's 
brother and friend in January 1999.  The veteran's brother 
stated that since the veteran's left foot injury in Vietnam, 
he has seen his inability to run, stoop, bend, and walk great 
distances.  He stated that the veteran's foot condition has 
declined steadily through the years.  The veteran's friend 
stated that that the veteran is not able to hold a job 
because of the injury to this foot and that his foot 
disability was getting worse.   

A second response received from the Memphis VAMC in February 
2000 indicated that there was no medical records pertaining 
the veteran within the 
time frame requested.

The veteran reported for a VA examination in February 2000.  
He complained of severe left foot pain.  He provided a 
history of multiple lacerations of the medial surface of the 
left foot during service.  He stated that the lacerations 
required suturing of the left foot.  The examiner noted that 
the medical records were silent on the circumstances and 
treatment of the injury.  The examiner noted that an X-ray of 
the left foot and ankle in August 1999 revealed heavy 
vascular calcification, posterior plantar heel spurs and 
degenerative osteophytes in the midtarsal region.  
Examination revealed that the veteran walked slowly, favoring 
his left foot because of pain.  He used a cane.  Examination 
of the left foot revealed no bony deformities.  There were 
three well-healed faded skin scars on the inner surface of 
the left foot in the mid region measuring 2 inches, 1.25 
inches, and 1.25 inches.  The scars were 
supple and not bound down to the underlying soft tissues or 
bones.  They did not cause skin distortion and there was no 
apparent loss of soft tissues beneath them.  The scars did 
not make contact with the ground when the veteran bore 
weight.  

The diagnoses were status post skin lacerations, left foot, 
secondary to service-related jeep accident in Vietnam in 1968 
and degenerative plantar heel spurs and degenerative 
osteophytes of the midtarsal region of the left foot, 
symptomatic.  The examiner then commented that while the 
veteran undoubtedly had great pain due to the degenerative 
plantar heel spurs and degenerative osteophytes in the 
midtarsal region of the left foot, the contribution of the 
three well-healed skin scars to his walking disability was 
low.  The examiner noted that the record did not illuminate 
whether the veteran had concurrent bone and joint injuries at 
the time of the lacerations.  He also indicated, however, 
that the X-rays of the previous year did not describe healed 
fractures or evidence of trauma.  Consequently, the physician 
concluded that it was more likely than unlikely that the 
degenerative orthopedic changes and the skin scars are 
independent.

In a March 2000 Supplemental Statement of the Case, the RO 
continued to deny service connection for a left foot 
disorder.

II.  Analysis 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  The veteran's service medical records have 
been obtained.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim, primarily by requesting (albeit, unsuccessfully) 
VA medical records identified by the veteran.  A private 
medical opinion, as well as lay statements from the veteran's 
brother and friend have been received and associated with the 
claims folder.  The veteran has undergone VA examination of 
the left foot, and an opinion as to the etiology of current 
left foot disability has been obtained.  Furthermore, the RO 
has complied with the dictates of the prior  statement  the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Thus, the Board 
finds that the claim is ready to be reviewed on the merits.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

In this case, the veteran contends that he has a current left 
foot disorder as a result of lacerations to his foot during 
an accident which occurred in service.  Current VA 
examination findings reveal that the veteran is suffering 
from degenerative plantar heel spurs and degenerative 
osteophytes of the midtarsal region of the left foot.  
However, that examiner opined that it was more likely that 
the skins scars and the degenerative orthopedic changes were 
independent (i.e., unrelated).  In support of his conclusion, 
the examiner noted that the circumstances surrounding the in-
service lacerations were not objectively reflected in the 
service medical records, but that, in any event, X-rays of 
the veteran's left foot taken in the previous year did not 
show evidence of healed fractures or trauma.  The examiner's 
report also essentially indicates that the veteran's well-
healed scars are not disabling.

The Board acknowledges that the record includes a handwritten 
statement, purportedly written by a Dr. Nimmagarda, a private 
physician, to the effect that the veteran currently has some 
level of disability resulting from his in-service foot 
injury.  Setting aside, for the moment, any questions about 
the authenticity of such statement, the Board points out that 
the basis for and precise meaning of Dr. Nimmagarda's vague 
statement are not explained, and it is unclear what access, 
if any, the physician had to the veteran's service medical or 
any other objective records prior to rendering his opinion.  

By contrast, the Board notes that the February 2000 VA 
examiner's opinion was based upon a comprehensive examination 
of the veteran's left foot that included a review of 
pertinent medical records.  The Board accords greater 
probative value to such opinion and, as such, must conclude 
that the weight of the competent medical evidence militates 
against the claim.   

In connection with the claim, the Board has considered the 
assertions of the veteran, his brother, and his friend.  
While laypersons mau be competent to establish the occurrence 
of the in-service laceration, and continuing symptoms 
associated with the left foot, without the appropriate 
medical training and expertise, laypersons are not competent 
to provide probative evidence on a medical matter, such as 
the etiology of any current foot disability.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  

Under these circumstances, the Board must conclude that the 
criteria for a grant of service connection are not met, and 
that the veteran's claim for service connection for a left 
foot disorder must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

As a final point, the Board notes that, although the RO 
denied this claim as not well grounded, the Veterans Claims 
Assistance Act of 2000 has eliminated the well-grounded claim 
requirement.  However, the Board finds that there is no 
prejudice to the veteran in the Board considering this claim 
on the merits in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1995).  As noted above, the duty to 
assist the veteran in developing evidence to support the 
claims has been met and, under either theory, the claim is 
being denied because of the lack of probative medical 
evidence of a nexus between any current foot disorder and the 
veteran's active military service.  Hence, to remand this 
case to the RO for consideration of the claim in light of the 
recent statutory changes would be pointless and would not 
result in a determination favorable to him.  See VAOGCPREC 
16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 49747 (1992).  


ORDER

Service connection for a left foot disorder is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

